FILED
                            NOT FOR PUBLICATION                             NOV 07 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SARKIS NORDIKYAN,                                No. 07-75032

              Petitioner,                        Agency No. A077-998-592

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 5, 2012 **
                                Pasadena, California

Before: GRABER, IKUTA, and WATFORD, Circuit Judges.

       Sarkis Nordikyan appeals from the IJ and BIA’s denial of his application for

asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). We deny his petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
      The IJ’s adverse credibility determination was supported by substantial

evidence. Nordikyan rested his first asylum application on fear of future

persecution on account of his membership in a political party, but later testified

that he feared persecution on account of being a Jehovah’s Witness and that he had

not been a member of any political party. Although given an opportunity to

explain this inconsistency, which went to the heart of his asylum claim, Nordikyan

failed to do so. Because at least “‘one of the identified grounds is supported by

substantial evidence and goes to the heart of [the alien’s] claim of persecution,’”

we must uphold the IJ’s adverse credibility determination. Rizk v. Holder, 629

F.3d 1083, 1087 (9th Cir. 2011) (alteration in original) (quoting Wang v. INS, 352

F.3d 1250, 1259 (9th Cir. 2003)).

      The IJ’s determination that Nordikyan lacked a well-founded fear of future

persecution was also supported by substantial evidence, including the State

Department Country Report, which is “‘perhaps the best resource for information

on political situations in foreign nations,’” Sowe v. Mukasey, 538 F.3d 1281, 1285

(9th Cir. 2008) (quoting Kazlauskas v. INS, 46 F.3d 902, 906 (9th Cir. 1995)), and

other reports documenting that Jehovah’s Witnesses face some discrimination, but

not persecution, in Armenia, cf. Fisher v. INS, 79 F.3d 955, 960 (9th Cir. 1996) (en




                                          2
banc). The one newspaper article on which Nordikyan relies does not undercut this

evidence.

      Both the IJ and the BIA expressly considered and rejected Nordikyan’s

request for protection under CAT. Accordingly, Nordikyan’s due process claim is

not well taken.

      PETITION DENIED.




                                        3